Exhibit 10.6 March 21, 2017 Fred N. Reynolds 420 Throckmorton, Suite 750 Fort Worth, Texas76101 RE:Amendment No. 2 Revised Offer to Purchase Kleinheinz Group Chisholm Trail & Prairie Grove Areas Kingfisher County, Oklahoma Dear Mr. Reynolds: This letter shall serve as the Second Amendment to the Revised Offer to Purchase Letter dated February 24, 2017 between the Kleinheinz Group and Gastar Exploration Inc. (“Gastar”). The Parties have agreed that there are certain wells that have been drilled prior to the Effective Date on the Contract Lands, however the Kleinheinz Group has not been offered the opportunity to participate in the wells and therefore has not made any payments for the drilling of said wells, nor received any revenue from said wells.These wells are described on Exhibit “A” attached to this Amendment No. 2 Letter Agreement.The Parties agree that these wells are included in the Acquisition Price and the Effective Date for these wells is the spud date for each well.The Assignment and Bill of Sale will reflect the actual spud date for each well. If you are in agreement with the above amendment, please indicate your acceptance in the space provided for below. All counterparts together shall constitute only one letter agreement, but each counterpart shall be considered an original. [The signature pages are the following pages.] Offer to Purchase Amendment No. 2
